Citation Nr: 0808043	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1969 and from March 1971 to January 1972 and a subsequent 
period of service in the Army Reserves.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which, in pertinent part, denied 
service connection for bilateral hearing loss, basal cell 
carcinoma, and PTSD.

In October 2005, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record. 


FINDINGS OF FACT

1.  Competent and persuasive evidence establishes that the 
veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

2.  Basal cell carcinoma has not been found to have been 
incurred in or aggravated by service.

3.  Competent and persuasive evidence establishes that the 
veteran does not have a diagnosis of PTSD.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).

2.  The criteria for service connection for basal cell 
carcinoma are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2004.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under these 
requirements.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records and reports of VA 
examination are associated with the claims file.  
Additionally, the veteran presented testimony at a hearing at 
the RO before RO personnel in support of his claim and the 
transcript of that hearing is of record.

Regarding the claims for service connection for bilateral 
hearing loss and PTSD, pursuant to the duty to assist, the 
veteran was afforded VA medical examinations.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on the 
[appellant's] claim," where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant] contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

Regarding the claim for service connection for basal cell 
carcinoma, while the veteran has not afforded a VA 
examination, in this circumstance, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the disorders are 
related to the veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

The veteran contends that he has bilateral hearing loss, 
basal cell carcinoma, and PTSD that is related to his 
service.  Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board observes that, with respect to the veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for a disability resulting from 
disease or injury incurred in or aggravated coincident with 
active duty for training, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's service medical records were reviewed and 
revealed an August 1966 Report of Medical Examination that 
shows audiogram results that revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10

A June 1967 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
15
10
10
--
10

A September 1968 Report of Medical Examination shows 
audiogram results that revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
10
LEFT
15
15
15
--
10





A February 1970 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

A January 1971 separation examination shows audiogram results 
that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
0
LEFT
5
5
15
--
0

According to the audiogram results, the veteran did not have 
bilateral hearing loss in service to a level that is 
considered a disability for VA purposes.  38 C.F.R. § 3.385.  
The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran served in the Army 
Reserves during which he underwent audiogram testing.  A 
March 1972 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
--
10
LEFT
10
10
10
--
10

A March 1973 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A February 1975 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
30
5
5
0
5

A July 1977 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
5
5
5
5

A July 1978 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
0
5
0
5

A July 1979 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

An August 1981 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
5
0
5
10
10

A June 1984 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
5
5
10

A June 1985 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
10
10
20

A July 1986 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
10
10
10

A July 1991 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
0
0
10
5

A September 1992 Report of Medical Examination shows 
audiogram results that revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
0
5
5
10

A May 1995 Report of Medical Examination shows audiogram 
results that revealed the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

A February 2006 VA audiogram evaluation reveals pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
15
10
15
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear. 

Regarding the audiometric testing results shown above, the 
competent evidence of record shows results that do not 
establish current bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Further, the veteran has not 
presented competent, probative evidence with numerical 
audiometric testing results that meet the requirements of 
that regulation.  Therefore, the Board finds that the veteran 
does not have a bilateral hearing loss disability for VA 
purposes.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have the extent of bilateral hearing loss needed to 
constitute a disability under section 3.385, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection-
evidence of current disability-has not been met.

As the veteran is not shown to meet the criteria for a 
bilateral hearing loss disability for VA purposes, the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Basal Cell Carcinoma

Service connection may be presumed, for certain chronic 
diseases, such as malignant tumors, which are manifested to a 
compensable degree (10 percent for malignant tumors) within a 
prescribed period after discharge from service (one year for 
malignant tumors), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In October 2005, the veteran testified during an RO hearing 
and stated that while he was in the service, he was exposed 
to the sun.  During his time as an aviator, he stated that he 
was frequently exposed to the sun for long periods of time, 
as he was required to stay near the aircraft to perform 
maintenance while he was in an open area.

The service medical records are devoid for any complaint, 
treatment, or diagnosis of basal cell carcinoma.  Post-
service, a November 1990 private medical record from a 
dermatology association notes that the veteran had a 
previously biopsied one centimeter basal cell carcinoma of 
the left nose, which was excised by surgery.

An October 1992 medical record from the Department of the 
Army shows that the veteran was to be potentially 
disqualified from entering flight training due to basal cell 
carcinoma.  The veteran reported during physical examination 
that he underwent surgery in November 1990 after being 
diagnosed with basal cell carcinoma in October 1990.  There 
were no complications with the surgery.  The physician 
recommended that the veteran receive a waiver for his history 
of basal cell carcinoma and he return to full Class 2 flying 
duties.

Based on the evidence above, there is no competent medical 
evidence linking the veteran's basal cell carcinoma to any 
incident of military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In this regard, although 
the veteran claims that his basal cell carcinoma was caused 
by his exposure to the sun while in the military, as a 
layperson, he is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Further, the diagnosis was made approximately 18 years after 
the veteran's discharge from service and evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Moreover, as the diagnosis occurred 
more than one year after the veteran's discharge from 
service, service connection on a presumptive basis as a 
chronic disability is not warranted.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

In addition, although the veteran was diagnosed with basal 
cell carcinoma during his Army Reserve service, the evidence 
does not show that he incurred the basal cell carcinoma 
during a period of active duty for training and service 
connection is not warranted for disease incurred during a 
period of inactive duty for training.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2007).

Because there is no competent evidence showing that the 
veteran's current basal cell carcinoma is related to his 
service, service connection for basal cell carcinoma is not 
warranted.

For all the foregoing reasons, the claim for service 
connection for basal cell carcinoma must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

As an initial matter, it must be shown that the veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV 
because service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the present case, the most competent evidence 
shows that the veteran does not have a current diagnosis of 
PTSD.

A June 2004 private medical record shows the veteran 
complained of PTSD due to Vietnam.  Mental status examination 
was not conducted.  The veteran was diagnosed with prolonged 
PTSD that was found to be persistent.

On January 2005 VA examination, the examiner noted that the 
veteran did not meet all the criteria for PTSD.  He met 
criteria A, B, and C because he was exposed to a traumatic 
event, he persistently reexperienced the event, and he had 
persistent avoidance of stimuli associated with the event and 
a numbing of general responsiveness.  However, he did not 
meet criterion D because he had no persistent symptoms of 
increased arousal, meaning he had no persistent symptoms of 
increased irritability or outbursts of anger.  There were 
also no persistent symptoms of difficulty concentrating and 
no persistent symptoms of hypervigilance or an exaggerated 
startle response.  The veteran was diagnosed with anxiety 
disorder.

During his October 2005 RO hearing, the veteran stated that 
he had difficulty sleeping at night.  He would also lose his 
temper.  He avoided watching images on TV that reminded him 
of the war.  Further, he stated that the PTSD affected his 
relationships with others.

On November 2005 VA examination, the physician noted that he 
had reviewed the veteran's claims file and interviewed the 
veteran.  After mental status examination, the VA physician 
stated that the veteran did not meet all criteria for PTSD.  
He met criterion A, C, D, and E because he was exposed to a 
traumatic event, he had generally avoided talking to others 
about his traumatic experiences and had avoided certain media 
with regard to causing the recollections to occur, he had 
impairment in sleep, some irritability and anger and some 
very mild hypervigilance in public settings, and the symptoms 
occurred for more than one month.  The physician noted that 
it was debatable whether the veteran met criterion B with 
regard to recurrent and intrusive distressing recollections, 
as these were experienced approximately once every two weeks 
with limited severity and dreams occurred twice weekly.  
However, the physician noted that the veteran did not meet 
criterion F, as he did not meet the level of clinically 
significant distress or impairment to cause problems in 
social and occupational functioning and had only mild 
impairment with regard to his relationship with his wife.  
The diagnosis was anxiety disorder, not otherwise specified, 
with traits of PTSD.

The record indicates that the veteran was diagnosed with PTSD 
in June 2004, but was diagnosed as not having PTSD during 
January 2005 and November 2005 VA examinations.  Therefore, 
the medical evidence differs as to whether the veteran has a 
current diagnosis of PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while the June 2004 
private medical record shows a diagnosis of PTSD, the January 
2005 and November 2005 VA examinations-based upon mental 
status examination of the veteran and the November 2005 VA 
examination that was based on review of the entire claims 
file-constitute probative evidence that the veteran does not 
meet the criteria for a diagnosis of PTSD.  

As indicated above, the June 2004 diagnosis of PTSD was not 
based on mental status examination as this examination was 
not conducted.  Further, there was no rationale given 
regarding the basis for a PTSD diagnosis.  However, the 
January 2005 and November 2005 VA physicians both noted the 
rationale for their diagnosis, as they stated that the 
veteran did not meet all criteria for a diagnosis of PTSD and 
discussed which criteria the veteran did not meet.  In 
addition, although the veteran's representative argued in his 
February 2008 written brief that the veteran reported 
symptoms during his October 2005 RO hearing that show that he 
meets the criteria for PTSD, the November 2005 VA physician 
stated that he reviewed the entire claims file prior to 
rendering his diagnosis, which would have included the 
veteran's statements during the October 2005 RO hearing.  
Therefore, the November 2005 VA physician has taken the 
veteran's October 2005 RO hearing testimony into 
consideration prior to rendering his diagnosis.  

Hence, based on the mental status examinations conducted 
during the January 2005 and November 2005 VA examinations and 
the November 2005 VA physician's review of the veteran's 
claims file prior to rendering a diagnosis, the Board finds 
that these medical diagnoses showing no diagnosis of PTSD are 
competent and persuasive evidence to show that the veteran 
does not have a diagnosis of PTSD.

Further, in the February 2005 rating decision, the RO stated 
that the veteran was exposed to trauma in the military 
according to his service records.  38 U.S.C.A § 1154(b) 
provides in substance that in the case of veterans of combat, 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to provide a diagnosis; or to link the claimed 
disorder etiologically to military service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The preponderance of the evidence demonstrates that the 
veteran does not have a current diagnosis of PTSD.  As noted 
above, service connection cannot be established without a 
current disability.  Brammer, supra. Therefore, service 
connection for PTSD is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for basal cell carcinoma is denied.

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


